Citation Nr: 9918187	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  92-23 712	)	DATE
	)
	)



THE ISSUE

Whether a September 1948 decision of the Board of Veterans' 
Appeals denying a rating greater than 10 percent disabling 
for residuals of a contusion of the right shoulder should be 
revised or reversed on the grounds of clear and unmistakable 
error.  




REPRESENTATION

Moving Party Represented by:  David R. Dowell, Attorney at 
law




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from June 1944 to June 1946.  

In March 1996, the Board issued a decision in this case that 
denied service connection for diabetes mellitus, impotence, 
peripheral neuropathy of the lower extremities, and a lipoma 
of the chest, and denied a compensable rating for 
dermatophytosis of the hands and feet.  The decision also 
denied an earlier effective date for a 30 percent rating for 
residuals of a right shoulder wound, to include the issue of 
whether rating decisions in April and December 1947 were 
clearly and unmistakably erroneous in reducing the rating to 
10 percent disabling.  In addition, the decision denied a 
compensable rating for dermatophytosis of the hands and feet 
retroactive to June 1946, to include the issue of clear and 
unmistakable error (CUE) in the June 1946 rating decision.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court).  

The Board's March 1996 decision concluded, inter alia, that 
viable claims of CUE in the June 1946 and April and December 
1947 rating decisions did not exist as a matter of law, 
holding in particular that the April and December 1947 rating 
decisions were subsumed by a September 1948 decision of the 
Board, and denied the CUE aspects of the claim.  In affirming 
the Board's March 1996 decision, the Court stated in October 
1998 that the Board had correctly found that the 1947 rating 
decisions were subsumed by the 1948 Board decision.  The 
Court noted, however, that, in his brief to the Court, the 
veteran had argued only for a compensable rating for the skin 
disability retroactive to 1960.  The Court indicated that the 
Board's denial of a (current) compensable rating was not 
clearly erroneous and that the veteran's claim of CUE 
concerning his skin disability was legally insufficient as a 
matter of law.  The Court stated that, because no other 
issues were raise in the veteran's brief, all the other 
claims that were denied by the Board were considered 
abandoned.  The veteran has not subsequently presented any 
argument regarding CUE in a prior Board decision concerning 
his skin disability.  Therefore, that issue will not be 
addressed by the Board.  

The Court's decision noted the recently enacted law that 
provides a legal basis for challenging a prior final Board 
decision on the basis of CUE and construed the veteran's 
argument concerning his right shoulder disability as a motion 
for revision or reversal of the 1948 Board decision on that 
basis.  The Court remanded the case to the Board for further 
proceedings consistent with that finding.  

Inasmuch as the Court affirmed all aspects of the March 1996 
Board decision that the veteran had appealed, the Board's 
decision regarding all of the issues addressed therein is 
final; none of those issues remains for additional Board 
consideration.  The only issue currently before the Board is 
the claimant's motion for revision of the Board's September 
1948 decision on the basis of clear and unmistakable error in 
the denial of a greater rating for his service-connected 
right shoulder disability.  


FINDING OF FACT

The veteran has not presented a viable claim of clear and 
unmistakable error in the September 1948 Board decision that 
denied a rating greater than 10 percent disabling for 
residuals of a contusion of the right shoulder.  


CONCLUSION OF LAW

The September 1948 decision of the Board that denied a rating 
greater than 10 percent disabling for residuals of a 
contusion of the right shoulder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
1998); 64 Fed. Reg. 2134-2141 (1999) (to be codified at 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1405).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records show that the veteran sustained a 
contusion to his right shoulder in February 1945.  A March 
1945 report notes the veteran's complaint of stiffness in the 
shoulder, as well as limitation of movement of the right 
shoulder due to painful motion.  On a May 1945 report it was 
stated that there was no shoulder girdle atrophy; humeral 
scapular motion was normal.  Later records reflect occasional 
flare-ups of "throbbing pains" in his right arm during cold 
weather and on exercise.  The report of the veteran's 
separation examination in June 1946 notes stiffness and 
tenderness of the right shoulder, as well as some muscular 
weakness of the right arm and shoulder.  

The record shows that a rating decision in June 1946 
established service connection for residuals of a wound of 
the right scapula, rated 30 percent disabling.  

On VA compensation examination in March 1947, the veteran 
complained that his right shoulder was weak and stiff and 
that his neck periodically got stiff.  The examiner also 
indicated that the veteran had no complaints regarding his 
right shoulder from June 1946 to January 1947, but that in 
January 1947 his right shoulder had started to bother him.  
Following physical therapy, he had noted slight improvement 
in the stiffness of the shoulder and the weakness in the 
right shoulder and arm.  On examination, there was no muscle 
atrophy and no limitation of motion of the shoulder.  The 
examiner indicated that there was no impairment of the 
shoulder, other than some weakness of grip strength of the 
right hand.  The impression was that the physical findings 
were entirely negative.  

Following the March 1947 VA compensation examination, a 
rating decision on April 4, 1947 reduced the rating for the 
right scapula disability to noncompensable, effective from 
June 4, 1947.  The veteran was notified of that action on 
April 4, 1947.

A report by a private physician in April 1947 states that he 
had treated the veteran from February to April 1947, during 
which time there was tenderness over the greater tuberosity 
and tendons of the right coricobrachialis muscle, as well as 
tenderness and a mass in the right trapezius muscle over the 
spine of the scapula.  Weakness of the abductors was 
reported.  

A rating decision in May 1947 confirmed the reduction.  

Another VA compensation examination was conducted in November 
1947.  At that time, the veteran complained of pain in his 
right shoulder.  The report states that the veteran had lost 
no time from work due to disability.  The examiner noted that 
there was no swelling, crepitus, atrophy, or deformity of the 
right shoulder.  Neither was there any ankylosis or muscle 
weakness.  There was a 10 percent loss of abduction of the 
right arm and the veteran could not pull his right arm as far 
backward as he could his left arm.  The examiner indicated 
that the general medical examination was essentially 
negative.  

Following receipt of the report of the November 1947 VA 
compensation examination, a December 1947 rating decision 
revised the reduced rating to 10 percent disabling, effective 
from June 4, 1947, the date of the reduction.  

An additional VA compensation examination was obtained in May 
1948.  At that time, the veteran complained of pain, 
stiffness, "achiness," and weakness of his right shoulder, 
indicating that he had lost 10 days' work due to the shoulder 
in the last year.  He was employed on a full-time basis.  On 
examination, there was no deformity or atrophy of the right 
shoulder region.  There was some local tenderness of the 
trapezius muscle along the vertebral border of the right 
shoulder.  Both abduction and forward elevation of the right 
arm were possible to 180 degrees, although the hand could be 
carried to 10 degrees short of 0 degrees.  The veteran could 
touch the back of his neck and the top of his head, and could 
place his hand behind his back.  The examiner concluded that 
the residuals of the veteran's right shoulder injury were 
mild.  

A rating decision in May 1948 continued the 10 percent 
evaluation for the right shoulder disability.  

In September 1948, a decision of the Board denied a rating 
greater than 10 percent disabling for the veteran's service-
connected right shoulder disability.  

In March 1996, the Board issued a decision that, inter alia, 
denied an effective date prior to May 31, 1990, for 
assignment of a 30 percent rating for residuals of a right 
shoulder wound, to include the issue of whether the rating 
decisions of April and December 1947, which reduced the 
previous 30 percent rating to 10 percent disabling, were 
based on clear and unmistakable error.  

The veteran appealed the March 1996 Board decision to the 
Court.  In his Opening Brief to the Court, the veteran's 
attorney argued that the current 30 percent rating for the 
veteran's right shoulder disability should be made 
retroactive to 1947, when it was reduced from 30 percent to 
10 percent disabling, citing 38 C.F.R. § 3.344, indicating 
that VA did not abide by its own regulations in reducing the 
rating "and not only failed to give the veteran the benefit 
of the doubt in 1947, but also failed to establish any 
rational medical basis to reduce the award."  The attorney 
stated that 

the evidence of record is unchanged from 
1946 to 1989.  The residuals and 
disabilities noted on the separation 
physical, the VA reports of physical 
examination of June 1946, March 1947, 
November 1947, May 1948, August 1960, and 
August 1989 [citations omitted] are all 
virtually identical in the report of the 
nature of the injury and the resultant 
disability.  

The veteran's attorney noted that the Court "can not usually 
review a prior final decision of the BVA on the grounds of 
clear and unmistakable error (CUE) at the VARO prior to a 
final BVA determination, it is Appellant's contention that 
such a rule works a hardship on all veterans who filed 
appeals prior to November, 1998."  The attorney essentially 
argued that such a rule precluding assertion of a CUE claim 
in previous Board decisions was unconstitutional.  

In October 1998, the Court issued a decision that essentially 
affirmed all of the Board's actions in the March 1996 
decision.  However, the Court construed the veteran's 
arguments in his brief to the Court as raising a claim of CUE 
in the September 1948 Board decision pertaining to his right 
shoulder disability and remanded the case for action in 
accordance with 38 U.S.C.A. § 7111.  

Following the Court's remand, the Board wrote to the 
veteran's attorney in February 1999, furnishing him with a 
copy of the recently promulgated regulations pertaining to 
motions for revision of decisions of the Board based on CUE, 
and providing him and the veteran with 60 days to present 
additional information and argument.  No further 
communication has been received from the veteran or his 
attorney.  

Analysis

The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.  

Review to determine whether clear and unmistakable error 
exists in a final Board decision may be initiated by the 
Board, on its own motion, or by a party to that decision in 
accordance with 38 C.F.R. § 20.1404.  38 C.F.R. § 20.1400.  

A claimant's motion must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).  

The claimant's attorney advanced three arguments in his brief 
to the Court in support of his claims of CUE in the 1947 
rating decisions.  First, he stated that VA did not abide by 
its own regulation, 38 C.F.R. § 3.344, in reducing the rating 
for the veteran's right shoulder disability from 30 percent 
to 10 percent disabling.  Second, he argued that the Board 
failed to give the veteran the benefit of the doubt.  And 
lastly, he indicated that the Board "failed to establish any 
rational medical basis to reduce the award," noting that the 
evidence of record from 1946 to 1989 was unchanged.  

Rational medical basis

Addressing the veteran's last allegation first, the Board 
notes that the September 1948 Board decision, however brief, 
did in fact discuss the evidence that was then of record, 
noting that it showed no evidence of any scars, deformity, or 
atrophy of the right shoulder, but that there were complaints 
of local tenderness and about 10 degrees of limitation of 
motion in abduction and forward elevation of the right arm.  
The decision noted that the 1948 VA examiner characterized 
the impairment due to the veteran's right shoulder disability 
as mild.  

Therefore, the Board cannot say that the 1948 decision 
"failed to establish any rational medical basis to reduce 
the award."  The medical evidence clearly showed that the 
right shoulder disability was not more than mildly disabling 
on three different examinations in 1947 and 1948, whereas the 
service medical records showed clinical findings indicative 
of a greater degree of impairment, i.e., weakness of the 
shoulder muscles.  While a statement by a private physician 
in April 1947 also noted weakness, no such weakness was 
reported on two subsequent VA compensation examinations.  In 
this regard, the Board would point out that, despite the 
veteran's attorney's argument, evidence of evaluation or 
treatment for the disability since the September 1948 Board 
decision cannot be considered to determine whether or not 
that decision was the product of CUE.  38 C.F.R. 
§§ 20.1403(b)(1), 20.1405(b).  

More importantly, however, the veteran's allegation on this 
point essentially amounts to no more than either a non-
specific allegation of failure to give due process or 
disagreement as to how the medical evidence that was then of 
record was weighed or evaluated.  Such an allegation fails on 
its face to constitute a viable claim of CUE in the September 
1948 Board decision.  38 C.F.R. § 1403(d),  

Benefit of the Doubt

As in effect in 1948, VA's Schedule for Rating Disabilities, 
1945 Edition, p. 1-2, par. 3, stated, in pertinent part 
(emphasis in the original), 

When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in 
favor of the claimant.  

By reasonable doubt is meant one which 
exists by reason of the fact that the 
evidence does not satisfactorily prove or 
disprove the claim, yet a substantial 
doubt and one within the range of 
probability as distinguished from pure 
speculation or remote possibility.  It is 
not a means of reconciling actual 
conflict or a contradiction in the 
evidence; the claimant is required to 
submit evidence sufficient to justify a 
belief in a fair and impartial mind, that 
his claim is well grounded.  Mere 
suspicion or doubt as to the truth of any 
statements submitted, as distinguished 
from impeachment or contradiction by 
evidence or known facts, is not a 
justifiable basis for denying the 
application of the reasonable doubt 
doctrine if the entire, complete, record 
otherwise warrants invoking this 
doctrine.  

By its own terms, the "reasonable doubt doctrine" as set 
forth in paragraph 3 of the rating schedule is not applicable 
unless consideration of all of the evidence raises a 
reasonable doubt.  Neither the evidence that was of record in 
September 1948 nor the text of the Board's decision indicates 
that there was any doubt at all as to the appropriate rating 
that should be assigned for the disability.  

While the 1948 Board decision did not specifically state that 
the benefit of the doubt doctrine was considered, such 
consideration was required only if the totality of the 
evidence raised a reasonable doubt.  However, that decision 
does not reflect that the evidence raised any doubt as to the 
outcome.  The language of the decision itself indicates that 
the schedular provisions for rating the disability themselves 
showed that the veteran was not entitled to a higher rating; 
consideration of other principles, e.g., as provided in the 
1945 Schedule for Rating Disabilities, p.3, paragraph 7 ("If 
there is a reasonable doubt, as above defined, as to which of 
two ratings shall be applied in any given case, the claimant 
is entitled to the higher"), was not needed or appropriate 
in order to establish the proper rating.  Further, on the 
basis of the evidence that was of record at that time, the 
Board cannot now say that the Board was clearly in error in 
1948 in not specifically citing to that principle.  Finally, 
the Board cannot conclude that it is not absolutely clear 
that a different result would have ensued, but for the 
alleged error.   38 C.F.R. § 20.1403(c).  

Accordingly, that allegation is insufficient to state a 
viable claim of CUE.  

Application of 38 C.F.R. § 3.344

Initially as to this contention, the Board notes that § 3.344 
did not exist in 1948.  However, that regulation's 
predecessor, R&PR 1172(A) (effective July 10, 1942), 
contained language that was substantially similar to that 
contained in the current regulation.  The pertinent portions 
of R&PR 1172(A) as in effect at the time of the September 
1948 Board decision stated that: 

Examinations less full and complete than 
those on which payments were authorized 
or continued, will not be used as the 
basis of reduction.  The type of disease, 
and the relationship between the former 
diagnosis and findings and the new 
diagnosis and findings must be closely 
examined.  Ratings on account of diseases 
subject to temporary or episodic 
improvement, e.g., manic-depressive or 
other psychosis, epilepsy, 
psychoneurosis, coronary sclerosis 
(coronary occlusion or the anginal 
syndrome), bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that permanent 
improvement of physical or mental 
condition has been demonstrated.  ...  Even 
though material improvement in the 
physical or mental condition is clearly 
reflected, the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be permanent and can be maintained 
under the ordinary conditions of life, 
i.e., while employed, or, if unemployed, 
while actively seeking employment.  

In addition to medical considerations regarding the reduction 
of the rating, the regulations in effect in 1948 (R&PR 
1009(E)) also required that certain procedures were to be 
followed:  

When the reduction of an award for a 
service-connected disability is 
considered warranted by a change in the 
physical condition, the rating agency 
will prepare an appropriate rating 
extending the present evaluation sixty 
days from the date of rating, followed by 
the reduced evaluation.  [... The reduction 
or discontinuance shall become effective, 
in accordance with Veterans Regulation 
No. 2(a), Part I, paragraph III (b), on 
the last day of the month in which the 
approval of the award is effective.  In 
view of the time limitation, the veteran 
will be promptly notified in writing at 
the time that such award action and 
approval are processed that the reduction 
or discontinuance will be effective as 
provided above, without further notice, 
if additional evidence is not submitted 
within the sixty-day period.  If the 
veteran submits additional evidence 
within the sixty-day period, the rating 
and all award or approval action 
processed in accordance with the 
foregoing shall be reconsidered and 
confirmed, modified or canceled as 
required.]  The rating sheet will bear 
the following notation: R. & P. R-1009 
(E), as amended.  (August 5, 1946.)

First, the reports of the 1947 and 1948 VA compensation 
examinations indicate that those examinations were more 
comprehensive and detailed regarding the veteran's right 
shoulder disability than was his separation examination on 
which the initial 30 percent rating was primarily based.  
Moreover, the VA examiners referenced the in-service injury 
and the history of the veteran's complaints since service.  
It appears from the record that the veteran's right shoulder 
disability was at that time "subject to temporary or 
episodic improvement" and exacerbations, but it is clear 
from the record that the reduction in the rating from 
30 percent to 10 percent disabling was based not on just one 
examination, but, rather, on the reports of three VA 
examinations conducted over the course of more than one year 
and the report of treatment by a private physician during 
which time the clinical findings remained relatively stable 
and, more importantly, mild at most.  

The April 4, 1947, rating decision shows that the reduction 
of the rating for the right shoulder disability (initially to 
0 percent) was effective June 4, 1947.  The document bears 
the notation, "Reduction under R&PR 1009(E) as amended."  
Moreover, the RO wrote the veteran on April 4, 1947, 
notifying him of the action taken and advising him that he 
could submit evidence during the sixty-day period as to why 
the discontinuance of benefits should not be made.  (That 
initial rating reduced the veteran's combined disability 
rating to 0 percent, although the evaluation for the shoulder 
disability was later increased by the RO to 10 percent, 
effective from the date of the reduction.)  The veteran 
submitted a certificate from a private physician in May 1947.  
Accordingly, the Board finds that the proper procedures for 
effectuating the reduction were followed.  

It should be noted that decisions of the Board in the 1940s 
were routinely relatively brief with no requirements to 
discuss or cite to laws or regulations.  However, the Board 
is charged with knowledge of the law and regulations and, in 
the absence of evidence to the contrary and considering the 
style of the Board decisions of that time period, is presumed 
to have considered the appropriate provisions of law.  

Taking into account the evidence that was of record at the 
time of the September 1948 Board decision-evidence that 
clearly demonstrated that, during the majority of almost two 
years since the veteran's separation from service, the 
shoulder disability showed not more than mild impairment (two 
examiners even indicated that their examinations were 
essentially normal) and evidence that showed clinical 
findings that reflected improvement in function and degree of 
impairment of the right shoulder since the separation 
examination-the Board cannot conclude that Board in 1948 
failed to apply the provisions of R&PR 1172.  

The Board also notes that the September 1948 decision did not 
indicate that an "increased rating" was not warranted for 
the right shoulder disability.  See Johnston v. West, 11 Vet. 
App. 240 (1998) (Board improperly framed the issue as 
entitlement to an increased rating, rather than whether the 
reduction was correct).  Rather, the Board specifically 
stated that "the veteran is not entitled to a disability 
rating for the conditions in issue in excess of the 
[10 percent] currently in effect."  That conclusion can 
reasonably be interpreted to encompass consideration of the 
provisions of R&PR 1172 in reducing the evaluation for the 
veteran's service-connected right shoulder disability, i.e., 
whether the reduction of the rating was proper.  


Conclusion 

The Board has considered each of the allegations of error in 
the September 1948 decision of the Board as set forth by the 
veteran's attorney.  However, the Board is unable to find any 
error of fact or law in that decision which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  38 C.F.R. § 20.1403(c).  The veteran has not presented 
any viable allegation of clear and unmistakable error in the 
September 1948 Board decision.  In the absence of any such 
clear and unmistakable error, the veteran's motion must be 
denied.  


ORDER

In the absence of clear and unmistakable error in the 
September 1948 decision of the Board that denied a rating 
greater than 10 percent disabling for residuals of a 
contusion of the right shoulder, the veteran's motion is 
denied.  



		
	C. W. Symanski
Member, Board of Veterans' Appeals


 


